             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :

                                      :

                  v                   :         3:16-CR-254

DAVID D. KLEPADLO                     :       (Judge Mannion)
DAVID D. KLEPALDO & ASSOC.
                                      :
          Defendants

                                  ORDER
     Presently before the court is a correspondence dated August 31, 2020

from counsel for the defendant. (Doc. 76). In the correspondence, counsel

requests the withdrawal of this court’s order of the same day, (Doc. 75),

continuing the sentencing in the above captioned case due to the last

minute filing of voluminous materials by defense counsel. Concerning is

counsel’s implication that the Government may have had an ex parte

communication regarding the defendant’s late filings with the court. (i.e. “I

am also concerned that the misinformation relied upon by the court may

have had as its genesis information conveyed by counsel for the

government”)(Doc. 76). Any such intimation by counsel is false.
            As noted by the government in its response, on September 8, 2020,

“... at no time did undersigned counsel or any member of the Government’s

prosecution team communicate with the Court or with anyone from

chambers about requiring or requesting a continuance of the sentencing

scheduled for September 1, 2020 …. at no time conveyed a need for a

continuance to anyone, ex parte, or otherwise.” (Doc. 77).


            Counsel would be well advised in the future to be mindful of whether

his suppositions are fact based before incorporating them in filings with the

court. The request that the court withdraw its August 31, 2020 order, is

DENIED.


            To the extent that health issues may possibly affect Mr. Sheppard,

one of defendant’s counsel, from being available for sentencing on October

14, 2020, that matter can be addressed when, and if, such a problem

actually arises.




                                           S/Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Dated: September 15, 2020
16-254-04
